[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                              JUNE 16, 2009
                              No. 08-13581                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 07-00148-CR-BBM-4-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TRAVIS BODENHAMER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (June 16, 2009)

Before TJOFLAT, HULL and FAY, Circuit Judges.

PER CURIAM:
      After pleading guilty, Travis Bodenhamer1 appeals his 120-month sentences

for conspiracy to distribute and possess with intent to distribute at least 5 kilograms

of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846, and possession with intent

to distribute at least 5 kilograms of cocaine, in violation of 21 U.S.C. §

841(a)(1),(b)(1)(A)(ii) and 18 U.S.C. § 2. After review, we affirm.

                              I. BACKGROUND FACTS

      In April 2007, Drug Enforcement Agency (“DEA”) agents received

information from a confidential source that members of a cocaine distribution

organization that brought drugs from Mexico were looking for new distributors in

the Atlanta area. An undercover agent, posing as a cocaine dealer looking for a new

supplier, met with members of the cocaine distribution organization and arranged

for a shipment of cocaine to be delivered.

      After conducting surveillance of the cocaine shipment’s delivery to Atlanta,

agents stopped the vehicles of members of the cocaine distribution organization.

Inside one of the vehicles, agents found three suitcases containing 60 kilograms of

cocaine. DEA agents debriefed one of the members and learned that the cocaine

had been transported from Texas by Defendant Bodenhamer, who had not yet been

arrested.


       1
        Bodenhamer’s name was misspelled in the indictment and in other district court
pleadings.

                                              2
      When agents approached Bodenhamer in Texas, he agreed to cooperate.

Bodenhamer admitted that he had transported the cocaine to Atlanta and that, since

January 2007, he had been paid $600 per kilogram of cocaine he transported.

Bodenhamer also turned over to agents a ledger for 2007 that showed seven prior

cocaine pickups or deliveries involving a total of 235 kilograms of cocaine.

Bodenhamer indicated that he currently was storing 71 kilograms of cocaine, 50

kilograms of which he was to deliver to Atlanta, with the remainder to be delivered

to Grand Rapids, Michigan. After Bodenhamer told agents where they could find

the cocaine in his backyard, agents seized the 71 kilograms of cocaine and $65,000

in cash. Later, while under law enforcement supervision, Bodenhamer made

controlled deliveries of the cocaine found in his backyard to Atlanta and Michigan.

                                     II. DISCUSSION

A.    Drug Quantity Calculation

      Bodenhamer argues that the district court erred in calculating the drug

quantity attributed to him for sentencing purposes.2

      A district court must take into account all “relevant conduct” when

determining the drugs attributable to the defendant for sentencing purposes.

U.S.S.G. § 1B1.3(a)(1). Thus, “the defendant is accountable for all quantities of


       2
        We review for clear error a district court’s determination of drug quantity. United States
v. Rodriguez, 398 F.3d 1291, 1296 (11th Cir. 2005).

                                                3
contraband with which he was directly involved and, in the case of a jointly

undertaken criminal activity, all reasonably foreseeable quantities of contraband

that were within the scope of the criminal activity that he jointly undertook.”

U.S.S.G. § 1B1.3 cmt. n.2. Where “the amount [of drugs] seized does not reflect

the scale of the offense,” the sentencing court shall estimate the drug quantity by

considering, inter alia, financial or other records. U.S.S.G. § 2D1.1, cmt. n.12.

“When a defendant objects to a factual finding that is used in calculating his

guideline sentence, such as drug amount, the government bears the burden of

establishing the disputed fact by a preponderance of the evidence.” Rodriguez, 398
F.3d at 1296.

      Bodenhamer’s presentence investigation report (“PSI”) attributed 366

kilograms of cocaine to Bodenhamer and included the 235 kilograms of cocaine

deliveries/pickups listed in Bodenhamer’s ledger. Specifically, the relevant conduct

section of the PSI included a chart that detailed the ledger entries by date, drug

amount, location and amount of money paid, as follows:

       Date             Drug/Amount            Location          Amount Paid
       January 11,      20 kilograms of        Houston, Texas    $12,000
       2007             cocaine
       January 18,      40 kilograms of        Grand Rapids,     $24,000
       2007             cocaine                Michigan
       February 5,      20 kilograms of        Houston, Texas    $9,000

                                           4
        2007             cocaine
        February 15,     30 kilograms of          Grand Rapids,       $24,000
        2007             cocaine                  Michigan
        March 8,         40 kilograms of          Grand Rapids,       unknown
        2007             cocaine                  Michigan            amount
        March 16,        41 kilograms of          transported 20 to   unknown
        2007             cocaine                  Tampa, Florida,     amount
                                                  and 21 to Ocala,
                                                  Florida
        April 4, 2007    44 kilograms of          Grand Rapids,       unknown
                         cocaine, and             Michigan            amount
                         picked up
                         $750,000 cash
        Totals           235                                          $69,000

The PSI recommended holding Bodenhamer accountable for the 235 kilograms set

forth in the chart, as well as the 131 kilograms of cocaine seized during the

undercover investigation, for a total of 366 kilograms of cocaine.

      At sentencing, Bodenhamer objected to the inclusion of the 235 kilograms of

cocaine from the ledger. Bodenhamer argued that these amounts reflected in the

ledger should not be counted because the ledger was not supported by any other

corroborating evidence and thus was insufficient to carry the government’s burden

of proof. The district court overruled Bodenhamer’s objection, stating “under the

rules it counts, so I’m going to count it.”

      We conclude that the district court’s drug quantity determination was not


                                              5
clearly erroneous. Bodenhamer admitted to agents that he had been delivering

cocaine for the drug distribution ring since January 2007 and was paid $600 per

kilogram he delivered. Bodenhamer then turned over his ledger, which showed

seven prior drug deliveries. Bodenhamer also completed his last two deliveries

under law enforcement supervision, one of which was to the Grand Rapids area of

Michigan.

      Although the ledger was not introduced into the record, the chart within the

PSI provided the ledger’s actual entries. Notably, Bodenhamer did not dispute that

the contents of the chart came from his ledger or claim that the chart was inaccurate.

See United States v. Bennett, 472 F.3d 825, 832 (11th Cir. 2006) (“A sentencing

court’s findings of fact may be based on undisputed statements in the PSI.”).

According to the chart, the first cocaine delivery in the ledger occurred on January

11, 2007. Some of the ledger entries reflect a pay equal to $600 per kilogram, and

four of the deliveries were to Grand Rapids, Michigan, where the final controlled

delivery occurred. These undisputed facts are sufficient to support the district

court’s finding by a preponderance of the evidence that Bodenhamer was involved

with the seven cocaine deliveries listed in the ledger and that these deliveries were

relevant conduct to the instant offense.

      Contrary to Bodenhamer’s claims, his case is not analogous to United States



                                           6
v. Lawrence, 47 F.3d 1559 (11th Cir. 1995). In Lawrence, the PSI’s undisputed

factual statements about drug quantity related only to the number of transactions

that occurred in four hours of surveillance tape and the average weight of the drugs

sold on that day. Id. at 1562-64. The sentencing court used these figures to

extrapolate the defendants’ drug quantities over the life of the conspiracy. Id. at

1565. The PSI also failed to reveal the source for much of the information it

contained. Id. at 1567-68. The Lawrence Court concluded that the PSI “did not

provide the necessary evidentiary foundation,” particularly with regard to each

defendant’s individual involvement. Id.

        Here, unlike in Lawrence, the PSI contained undisputed facts about each

individual drug shipment attributed to Bodenhamer. The source of this

information–the ledger provided by Bodenhamer himself–was clearly identified and

not in dispute. The undisputed facts in the PSI were sufficient to support the

sentencing court’s drug quantity finding by a preponderance of the evidence.

        Additionally, there is no merit to Bodenhamer’s argument that the district

court failed to make a factual finding as to whether the ledger reflected relevant

conduct. The district court explicitly stated that the Sentencing Guidelines required

the drug shipments in the ledger to be counted and indicated that it would count

them.



                                           7
B.    Reasonableness

       We review the reasonableness of a sentence for abuse of discretion using a

two-step process. United States v. Pugh, 515 F.3d 1179, 1189-90 (11th Cir. 2008).

First, we look at whether the district court committed any significant procedural

error, such as miscalculating the advisory guidelines range, treating the guidelines

as mandatory or failing to consider the 18 U.S.C. § 3553(a) factors. Id. Then, we

look at whether the sentence is substantively reasonable under the totality of the

circumstances. Id. The party challenging the sentence bears the burden to show it

is unreasonable in light of the record and the § 3553(a) factors. United States v.

Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006).3 Although we do not apply a

presumption of reasonableness to a sentence imposed within the correctly calculated

advisory guidelines range, we ordinarily expect such a sentence will be reasonable.

United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

      The only procedural irregularity Bodenhamer identifies is the calculation of

the drug quantity attributed to him. As already discussed, the district court did not



       3
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwanted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).

                                                  8
err in determining the drug quantity.

      Furthermore, Bodenhamer’s 120-month sentence, which was below the

advisory guidelines range of 135 to 168 months’ imprisonment, is not substantively

unreasonable in light of the § 3553(a) factors. Bodenhamer argues that the district

court failed to adequately consider his cooperation with the government, his first-

time offender status and the fact that his co-defendants, who were equally or more

culpable, received lower sentences. The record does not bear this out. Among

other things, the district court specifically noted that Bodenhamer had cooperated

with the government and was a first-time offender. Indeed, the district court

granted Bodenhamer safety-valve relief and a downward variance based on that

cooperation. The district court also acknowledged that one of Bodenhamer’s co-

defendants had received a lighter sentence, and explained that this was because the

co-defendant’s cooperation was even more valuable than Bodenhamer’s

cooperation.

      Although Bodenhamer asserts that all of his co-defendants received lower

sentences, Bodenhamer has not provided the kind of information needed to show

that any disparity in their sentences is unwarranted. For example, Bodenhamer does

not dispute the government’s claim that two co-defendants, Cesar and Jesus

Chacon, were sentenced based on substantially smaller drug quantities. In sum,



                                          9
Bodenhamer has not carried his burden to show his sentence was unreasonable.

      AFFIRMED.




                                       10